 1                                                  THE HONORABLE RICARDO S. MARTINEZ

 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7
                                        AT SEATTLE
 8

 9   UNITED STATES OF AMERICA,
                                                        No: CR05-00273RSM
10                           Plaintiff,
                                                        ORDER GRANTING DEFENDANT
11
                v.                                      LEAVE TO FILE AN OVERLENGTH
12                                                      MOTION FOR RESENTENCING AND
     TERRY LAMELL EZELL,                                IMPOSITION OF A REDUCED
13                                                      SENTENCE PURSUANT TO SECTION
                             Defendant.                 404 OF THE FIRST STEP ACT
14

15

16

17          This matter comes before the Court upon the motion of the defendant, Terry L. Ezell,
18   seeking leave to file overlength Motion For Resentencing And Imposition Of A Reduced
19
     Sentence Pursuant To Section 404 Of The First Step Act (Dkt. #148), and having reviewed
20
     petitioner’s motion, and having considered the same, this Court hereby orders as follows:
21
            Defendant’s motion to file overlength leave to file overlength pleading is granted.
22

23   Defendant is granted leave to file the following overlength pleading:

24

25

26
     ORDER GRANTING DEFENDANT’S MOTION FOR
     LEAVE TO FILE AN OVERLENGTH MOTION - 1
                                                                     Law Office of Jonathan S. Solovy, PLLC
                                                                         705 Second Avenue, Suite 1300
                                                                        Seattle, Washington 98104-1741
                                                                                 (206) 388-1090
                                                                            solovylaw@earthlink.net
 1             Motion For Resentencing And Imposition Of A Reduced Sentence Pursuant To
               Section 404 Of The First Step Act (Dkt. #148), which is 26 pages in length,
 2             excluding the certificate of service.
 3
      DATED this 29th day of July, 2019.
 4

 5

 6

 7
                                               A
                                               RICARDO S. MARTINEZ
 8                                             UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14   Presented by:
15
     s/ Jonathan S. Solovy
16   _______________________________
     Jonathan S. Solovy, WSBA #16622
17   Law Office of Jonathan S. Solovy, PLLC
     Attorney for Terry L. Ezell
18

19   705 Second Avenue, Suite 1300
     Seattle, WA 98104-1741
20   Telephone: (206) 388-1090
     E-mail: solovylaw@earthlink.net
21

22

23

24

25

26
     ORDER GRANTING DEFENDANT’S MOTION FOR
     LEAVE TO FILE AN OVERLENGTH MOTION - 2
                                                                 Law Office of Jonathan S. Solovy, PLLC
                                                                     705 Second Avenue, Suite 1300
                                                                    Seattle, Washington 98104-1741
                                                                             (206) 388-1090
                                                                        solovylaw@earthlink.net
 1

 2                                   CERTIFICATE OF SERVICE
 3
            I hereby certify that on July 19, 2019, I electronically filed the foregoing Proposed
 4
     Order for Defendant’s Motion For Leave To File An Overlength Motion For Resentencing And
 5
     Imposition Of A Reduced Sentence Pursuant To Section 404 Of The First Step Act, with the
 6
     Clerk of Court for the United States District Court for the Western District of Washington by
 7

 8   using the CM/ECF system which will send notification of such filing to the attorney of record

 9   for the Plaintiff-Respondent.
10          I certify that all participants in the case are registered CM/ECF users and that service
11
     will be accomplished by the CM/ECF system.
12
            EXECUTED this 19th day of July, 2019, at Seattle, Washington.
13
                                                    s/ Jonathan S. Solovy
14                                                 _______________________________
15                                                 Jonathan S. Solovy, WSBA#16622
                                                   Attorney for Terry L. Ezell
16

17

18

19

20

21

22

23

24

25

26
     ORDER GRANTING DEFENDANT’S MOTION FOR
     LEAVE TO FILE AN OVERLENGTH MOTION - 3
                                                                      Law Office of Jonathan S. Solovy, PLLC
                                                                          705 Second Avenue, Suite 1300
                                                                         Seattle, Washington 98104-1741
                                                                                  (206) 388-1090
                                                                             solovylaw@earthlink.net
